Citation Nr: 1505980	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.  He died in March 2009, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in St. Louis, Missouri, most recently had jurisdiction over the case.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as intracranial bleed resulting in increased intracranial pressure.    

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The probative evidence of record does not show that the listed causes of the Veteran's death, T-cell prolymphocytic leukemia (T-cell PLL), or any heart disorder were related to his active military service, or that the Veteran had any type of heart disease that caused or contributed substantially and materially to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letter in February 2010 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letter was provided to the appellant, the claim was readjudicated in a December 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The appellant and her representative submitted internet research information and numerous written statements discussing their contentions.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  

In addition, VA medical opinions with respect to the claim on appeal were obtained in October 2013, March 2014, and September 2014.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2013 and September 2014 VA medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the record.  In particular, the examiner considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

The appellant's claim was previously before the Board in August 2013, January 2014, and July 2014 and remanded for additional evidentiary development, to include obtaining an adeqaute VA medical opinion.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

A longitudinal review of the record revealed that the Veteran died in March 2009.  The Veteran's certificate of death lists the immediate cause of death as intracranial bleed resulting in increased intracranial pressure.  At the time of his death, service connection was not in effect for any disorder.

The appellant filed an application for Dependency and Indemnity Compensation benefits in September 2009, asserting that the Veteran was under treatment for leukemia that was "very possibly due to his being exposed to Agent Orange while he was stationed in Vietnam".  She contends that the Veteran's fatal intracranial hemorrhage was occasioned by his T-cell prolymphocytic leukemia (T-cell PLL), and that T-cell PLL was "similar enough" to chronic lymphocytic leukemia (CLL) as to be entitled to the same presumption of service incurrence.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as leukemia or malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease as well as all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) and non-Hodgkin's lymphoma, are deemed service-connected. 38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran's service treatment records are silent for any findings or diagnosis of leukemia.  He consistently denied any history of tumor, growth, or cancer.  His DD Form 214 showed that he served in Vietnam from December 1967 to December 1968 and earned the Army Aviation Badge and the Air Medal.

Beginning in April 2009, numerous private treatment records dated from 1996 to March 2009 detailing the nature and course of treatment for his leukemia were received by VA.  Those records show that prior to 2007, blood testing showed white blood cell counts were within the identified reference range for normal, and there otherwise were no findings or diagnosis of leukemia.  In early 2007, the Veteran presented with complaints of lethargy, and blood testing revealed elevated white blood cell counts.  A bone marrow biopsy in April 2007 showed clear evidence of a clonal T-cell process, and the B-cells showed polyclonal light chain expression; the interpreting pathologist concluded that "a diagnosis of peripheral T-cell lymphoma, unspecified, is favored."  In a May 2007 entry, Dr. P. W. noted that recent flow cytometry and cytospin morphology were consistent with T-cell PLL, but that the Veteran's clinical course was more akin to that of a more benign lymphoid neoplasm such as CLL.  He advocated a conservative approach to treatment.  In another May 2007 entry, Dr. P. W. noted that the Veteran had an apparent low-grade T-cell lymphoproliferative disorder, and that the Veteran's actual diagnosis was unclear; he noted that the differential diagnoses included T-cell PLL, but that he was skeptical of this diagnosis in light of the relatively non-aggressive clinical picture.

The records show that the Veteran's progress was observed until July 2008, when he was found to have increased lymphadenopathy.  He then underwent multiple rounds of chemotherapy.  From that point forward, Dr. P. W. and most of the Veteran's other treating physicians consistently described the Veteran as having T-cell PLL, without reference to CLL.  The record shows, however, that the individuals interpreting the Veteran's numerous diagnostic studies would occasionally record the Veteran's medical history as involving non-Hodgkin's lymphoma or CLL, although they did not transfer this history into their final conclusions.

The March 2009 summary for the Veteran's death prepared by the facility at which he died indicated that he had a history of progressive T-cell lymphocytic leukemia, and that during his final hospitalization was found to have an intracranial bleed.  

In support of her claim, the appellant submitted an internet article in January 2010.  The article indicated that there were four main types of leukemia, namely acute and chronic lymphocytic leukemia, and acute and chronic myeloid leukemia.  The article further indicated that T-cell leukemias were a subtype of CLL.

In an August 2010 statement, Dr. P. W. wrote that the Veteran died from complications of T-cell PLL.  He explained that prolymphocytic leukemia shared many features with CLL, in that up to 15 percent morphologic prolymphocytes can be seen in CLL.  He also explained that an overlap syndrome existed, classified as CLL /PLL, in which 15 to 55 percent prolymphocytes are observed, suggesting that both disorders represent more of a biologic continuum than distinct disease entities. He noted that prolymphocytic leukemia often evolves out of pre-existing CLL.  He concluded that, based on the clinical and pathologic similarities, as well as the inability to rule out progression from pre-existing CLL, he could not understand why VA recognizes CLL as entitled to a presumption of service incurrence, but not PLL.

In a September 2010 statement, the appellant indicated that she wished to add consideration of ischemic heart disease to her claim of service connection for the cause of the Veteran's death.  Presumably, she believes that the Veteran had ischemic heart disease secondary to his service in Vietnam, which in turn caused or contributed substantially and materially to his death.  

In a March 2013 statement, Dr. P.W. reiterated that he had treated the Veteran for T-cell PLL until his death in March 2009 from complications of his disease (intracranial hemorrhage).  

In an April 2013 statement, the appellant referenced the letters from Dr. P. W. and asserted that the Veteran had a form of leukemia accepted by VA as being related to Agent Orange exposure.  She further contended that there was a direct relationship between the Veteran's leukemia and his cause of death, intracranial bleed with intracranial pressure.

In August 2013, the Board remanded this matter for additional development, to include instructing the RO to obtain a VA medical opinion to determine the nature and etiology of the Veteran's leukemia and ischemic heart disease.

In an October 2013 VA medical opinion, the examiner noted review of electronic record and the Veteran's cardiac history.  It was noted that there was a verified diagnosis and treatment of controlled hypertension beginning in 2001, with the most recent hypertension medication consisted of Lisinopril at 10 milligrams, as well as extensive records of specialty physicians and multiple hospitalizations concerned diagnosis and treatment of T-cell PLL.  Review of the record was noted to reveal no mention of coronary artery disease or ischemic heart disease.  Objective evaluations of record were noted to include a December 2008 nuclear blood pool study, which found normal left ventricular size and function with ejection fraction was calculated at 72 percent, as well as a February 2009 echocardiogram, which verified normal left ventricular size and function with ejection fraction calculated at 59 percent.  Based on the foregoing, the examiner concluded that there was no historical evidence of coronary artery disease or ischemic heart disease.  It was further noted that clinical record review revealed no subsequent coronary artery disease or ischemic heart disease was evident.  The examiner concluded that there was no coronary artery disease or ischemic heart disease contribution to the Veteran's eventual demise from intracerebral hemorrhage and thrombocytopenic complications.

In an October 2013 VA examination, the examiner noted review of electronic record and determined that hairy cell leukemia or any other B-cell leukemia had not been diagnosed.  The examiner initially indicated that service connection based on exposure to Agent Orange for certain conditions was not based on science but based on crude, undifferentiating statistics.  In the cited rationale, the examiner noted that differentiation between B-lymphocytes and T-lymphocytes was fundamental and that the two were not the same and would never be.  The examiner highlighted that when the VA granted presumptive service connection for non-Hodgkin's lymphomas and chronic lymphocytic leukemias, it made no mention of B and T cells.  The examiner acknowledged that by default, physicians have been recommending service connection for both types of lymphocytic disease in any shape or form, "to be fair to the veteran, never mind the tax payer".  However, it was noted that the Veteran had only one type of leukemia, T-cell PLL.  The examiner highlighted that there was initial uncertainty in diagnosis, which was not uncommon.  Thereafter, the examiner specifically indicated that the Veteran did not develop non-Hodgkin's lymphomas, CLL, or B-cell or hairy cell leukemia.  The examiner concluded that T-cell PLL was a separate disease entity and was not any of the other leukemias mentioned, but was a lymphocytic disease as the name indicated.  It was further noted that the Veteran was on chemotherapy, with low platelet count identified as a very common consequence of chemotherapy.  The examiner explained that low platelet count caused bleeding, including intracerebral bleeding.  While the examiner noted that electronic records did not include the final admission to hospital and the final platelet count was not seen, the examiner commented that it will be a "safe guess" that the Veteran had a low platelet count contributing to the hemorrhage.  The examiner further concluded that intracerebral hemorrhage with normal platelet count was not uncommon.

In January 2014, the Board remanded this matter for additional development, as the VA medical opinion contained in the October 2013 examination report was found to be inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the October 2013 VA examiner clearly provided an effective and very thorough opinion that the Veteran's diagnosed T-cell PLL was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board has determined that the evidence of record did not adequately address whether the Veteran's T-cell PLL diagnosed post-service, a form of leukemia that is not one of the applicable diseases warranting presumptive service connection for Agent Orange, was causally related to events during his military service or any incident therein, to include herbicide exposure.  

In a March 2014 VA medical opinion, the same examiner discussed reviewing the Veteran's electronic file and noted that no data had been added since the last review.  The examiner then opined that the condition claimed was "less likely than not, less than 50 percent probability," proximately due to or the result of the Veteran's service-connected disorder.  In the cited rationale, the examiner simply indicated that there was no evidence that the Veteran developed T-cell PLL while in military service.  It was further noted that the Veteran had T-cell PLL, a diagnosis that was not included in the list of diseases that the VA has determined could be associated with exposure to Agent Orange.  The examiner reported that the Veteran died of intracerebral hemorrhage.  The examiner highlighted that it was still unknown whether the Veteran's platelet count was low at that time or not, but that it would not change anything because the low platelet count would have been secondary to chemotherapy for a nonservice-connected disease.

In a May 2014 statement, the Veteran's representative asserted that research into the nature and cause of the Veteran's death, T-cell PLL, revealed that it was a rare condition, making up only about two percent of leukemia cases.  In all the internet sites reviewed, the representative indicated that research was never able to determine if there was a known cause for T-cell PLL.  However, the representative highlighted that medical literature indicated that the disorder was first identified in 1973, a time when Agent Orange was being used in Vietnam.  Given the above, the representative contended that reasonable doubt should be resolved in favor of the appellant, and that service connection for the cause of the Veteran's death should be awarded.

In July 2014, the Board again remanded this matter for additional development, as the March 2014 VA medical opinion was inadequate.  The VA examiner again failed to provide an opinion as to whether the Veteran's T-cell PLL diagnosed post-service was causally related to events during his military service or any incident therein, to include herbicide exposure.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Combee v. Brown, 34 F.3d 1039 (1994).  

In a September 2014 VA medical opinion, the same examiner again addressed the etiology of the Veteran's T-cell PLL, noting that the electronic record and the previous opinions in the case had been reviewed.  The examiner indicated that T-cell PLL was a very rare disease and whatever medical literature was available on the subject went as far as stating that approximately 90 percent of cases showed abnormalities in chromosome 14.  It was noted that T-cell receptor genes were clonally rearranged and that those findings were only of interest to those who were interested in human genetics.  The examiner highlighted that there was no information on what caused such genetic changes, as that type of research was not going to be available for a long time.  The examiner then indicated that disease association of Agent Orange was based on crude statistics, which could not be applied to rare disease and had not been applied to this disease.  With current medical knowledge, the examiner indicated that it could not be stated now or in the foreseeable future that the Veteran's leukemia was caused by any particular factor, on "as likely as not" bases.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any condition listed on the Veteran's death certificate, T-cell PLL, or any heart disorder was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1970.  Available service treatment records do not reflect any heart or T-cell PLL findings.  

Post-service medical evidence of record first showed heart and leukemia findings many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any heart disorder or leukemia was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1970.  

In addition, probative evidence of record reflected that Veteran's diagnosed T-cell PLL cannot be considered one of the applicable diseases warranting presumptive service connection for Agent Orange.

In support of her claim, the appellant submitted internet research materials detailing that T-cell leukemias were a subtype of CLL, a disease that warranted presumptive service connection for Agent Orange.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.  

The Board is also cognizant that the Veteran's private physician, in an August 2010 statement, suggested that both disorders, PLL and CLL, represented more of a biologic continuum than distinct disease entities, as PLL often evolves out of pre-existing CLL.  The physician indicated that he could not understand why VA recognized CLL as entitled to a presumption of service incurrence, but not PLL, based on the clinical and pathologic similarities, as well as the inability to rule out PLL progression from pre-existing CLL.

By contrast, the VA examiner provided clear conclusions in the October 2013 VA medical opinion that the Veteran had only one type of leukemia identified as T-cell PLL, that he did not develop non-Hodgkin's lymphomas, CLL, or B-cell or hairy cell leukemia, and that T-cell PLL was a separate disease entity from any of the other leukemias mentioned.  The examiner was shown to base that opinion on a review of the Veteran's entire record, extensively discussed the medical evidence of record as well as the lay assertions of the appellant, and providing a detailed rationale for the proffered conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's T-cell PLL considered one of the applicable diseases warranting presumptive service connection for Agent Orange weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorders and his active military service, including presumed in-service herbicide exposure.  In fact, in the September 2014 VA medical opinion, the VA examiner found that it could not be stated now or in the foreseeable future that the Veteran's leukemia was caused by any particular factor, on "as likely as not" bases.

While VA has a duty to assist a veteran by providing a medical opinion in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the VA examiner clearly identified precisely what facts could not be determined in the September 2014 VA medical opinion.  It was clear from the examiner's remarks that the etiology of the Veteran's rare form of leukemia could not determined from current medical knowledge, as that type of genetic research was not going to be available for a long time.  Id.  The VA examiner clearly demonstrated that the entire record, as well as multiple research materials had been reviewed in detail before coming to that conclusion.  Thus, the Board finds that there is no medical evidence of record showing that the Veteran's T-cell PLL has been etiologically or causally related to his active service, including in-service herbicide exposure.  

Finally, the record does not include any medical evidence or opinion showing the existence of a causal relationship between the claimed heart disorder of ischemic heart disease and the Veteran's active military service, including in-service herbicide exposure.  In fact, the VA examiner specifically indicated that the record revealed no historical or subsequent evidence of coronary artery disease or ischemic heart disease in the October 2013 VA medical opinion.  The examiner further concluded that there was no coronary artery disease or ischemic heart disease contribution to the Veteran's eventual demise from intracerebral hemorrhage and thrombocytopenic complications.

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed causes of death, T-cell PLL, or any claimed heart disorder were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The appellant's statements that the Veteran's diagnosed T-cell PLL was incurred due to in-service herbicide exposure and that he had ischemic heart disease, incurred due to in-service herbicide exposure, that contributed to his death, are not competent.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing, which the appellant is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Board is cognizant that the appellant's statements are competent evidence as to observable symptomatology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions, which the appellant is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Accordingly, service connection for the cause of Veteran's death is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that any heart disorder, T-cell PLL, or any condition listed on the Veteran's death certificate was related to his military service.  

The Board acknowledges that the appellant's representative has argued that reasonable doubt should be afforded to the appellant, as medical literature was never able to determine if there was a known cause for T-cell PLL and indicated that the condition was first identified in 1973, a time when Agent Orange was being used in Vietnam.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2014).  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


